ORDER

PER CURIAM:
AND NOW, this 31st day of January, 2003, upon consideration of the Report and Recommendation of the Disciplinary Board dated November 13, 2002, the Petition for Review and response thereto, it is hereby
ORDERED that Steven Clark Forman be and he is suspended from the Bar of this Commonwealth for a period of one year and one day, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice NIGRO dissents and would suspend respondent for a period of two years.